Case 4:17-cr-00422 Document 742 Filed on 09/16/21 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                               September 16, 2021
                                                                Nathan Ochsner, Clerk
Case 4:17-cr-00422 Document 742 Filed on 09/16/21 in TXSD Page 2 of 2
